Case 5:19-cv-05014-TLB Document 86 Filed 10/15/20 Page 1 of 5 PagelD #: 954

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

JAMES A. BATES PLAINTIFF
V. CASE NO. 5:19-CV-5014

BENTONVILLE POLICE CHIEF JON SIMPSON;

DETECTIVES JERROD WISEMAN, ANDY

OLIVER, THOMAS BOYLE, KRIS MOFFIT, and

JOSHUA WOODHAMS; CAPTAIN JUSTIN

THOMPSON; DR. CHARLES P. KOKES; and

KRISTINE COLLINS HOMAN DEFENDANTS

ORDER

 

There are five ripe motions currently before the Court. The Court held a hearing
on October 9, 2020, took up each of the motions, and issued its rulings from the bench.
This Order memorializes the Court’s rulings; however, to the extent there is any
discrepancy between this Order and the rulings from the bench, this Order controls.

The first motion before the Court is a Motion for Extension of Time to Complete
Discovery filed by the Plaintiff, James Bates. (Doc. 62). Separate Defendants John
Simpson, Jerrod Wiseman, Andy Oliver, Thomas Bole, Kris Moffit, Joshua Woodhams,
and Justin Thompson (collectively, the “Bentonville Defendants”) filed a Response in
Opposition to the Motion (Doc. 64), as did separate Defendant Kristine Homan (Doc. 65).
Plaintiff was granted leave to file a Reply in Support of the Motion (Doc. 74). This Reply
elicited further responses from the Bentonville Defendants (Doc. 72) and separate
Defendant Dr. Charles Kokes (Doc. 69). Plaintiff then filed a Supplemental Reply (Doc.

80). The Court took up the Motion during the hearing on October 9, and Plaintiffs counsel
Case 5:19-cv-05014-TLB Document 86 Filed 10/15/20 Page 2 of 5 PagelD #: 955

stated on the record that the Plaintiff withdrew the Motion. Therefore, Plaintiff's Motion
for Extension of Time to Complete Discovery is deemed WITHDRAWN.

The Court took up the specific issue of the disclosure of tissue samples raised in
Plaintiffs Reply (Doc. 74) and to which Dr. Kokes and the Bentonville Defendants
responded (Docs. 69 & 72, respectively). The Court DIRECTS Defendant Kokes to
provide said tissue slide(s) to Plaintiff's expert by no later than October 16, 2020."

Second, the Bentonville Defendants filed two Motions to Compel third parties to
produce documents requested via subpoena duces tecum. The Bentonville Defendants
seek information regarding the decedent's life insurance policy from Prudential Insurance
Company of America (“Prudential”). (Doc. 70). They also seek the Plaintiff's employment
file from J.B. Hunt Transport, Inc./J.B. Hunt Transport Services (“J.B. Hunt”). (Doc. 71).

At the hearing, Plaintiff objected to the timeliness of the request but did not challenge the

 

' Plaintiff contends that until recently he had no notice about the existence of tissue
specimens taken from the decedent or that tissue slides had been prepared from those
samples and examined under a microscope. More to the point, Plaintiff complains that
the existence of tissue samples and/or slides was not disclosed in the criminal case, nor
in this civil case until very recently. In its discussion of this issue from the bench, the Court
observed that the existence of tissue specimens had to have been known to Plaintiff
because the Histology section of the autopsy report describes visual findings upon
examination of tissue specimens. In his recent deposition, Dr. Kokes (reportedly) relied
on tissue slides as a basis for his opinion that a homicide was the most likely cause of
death. During the hearing, the Court’s understanding was that the slides in question had
not been prepared and examined by Dr. Kokes until recently, and thus that portion of Dr.
Kokes’s opinion might not have been timely disclosed. After further review of the autopsy
report, the Court now realizes that its assumptions may have been wrong. The Court
assumed that the tissue description in the autopsy report was based on gross visual
observation, as contrasted with a more recent microscopic analysis of previously non-
disclosed tissue slides. However, the term “histology” itself is defined as the microscopic
analysis of tissues. See https:/Awww.merriam-webster.com/dictionary/histology, last
visited October 14, 2020. Accordingly, it follows that the preparation and existence of
tissue slides contemporaneous with the autopsy may have been implicit and obvious to
Plaintiff's medical experts. The Court withdraws any stated assumptions to the contrary.
Case 5:19-cv-05014-TLB Document 86 Filed 10/15/20 Page 3 of 5 PagelD #: 956

Bentonville Defendants’ right to obtain the specific information they seek. Since the
subpoenas were served well in advance of the discovery deadline, the Court rejected
Plaintiff's objection as to timeliness. The Bentonville Defendants are entitled to continue
pursuing past the discovery deadline a response to subpoenas that were timely served.”

The Court DEFERS RULING on the Motions to Compel third parties (Docs. 70 &
71). Instead, the Court ORDERS J.B. Hunt to APPEAR AND SHOW CAUSE by October
22, 2020, why it should not be compelled to produce a complete certified copy of James
Bates’s employment file to the Bentonville Defendants. However, if the requested
documents are produced by that date, J.B. Hunt will not be required to appear and show
cause. The Bentonville Defendants are instructed to serve this Order upon both the
registered agent and the general counsel’s office of J.B. Hunt.

Similarly, the Court ORDERS Prudential to APPEAR AND SHOW CAUSE by
October 22, 2020, why it should not be compelled to produce the full life insurance policy
of Victor Collins, Claim # 11592917, including but not limited to the Declaration Page,
information about claims against the policy, and information about any payouts under the
policy. However, if the requested documents are produced by that date, Prudential will
not be required to appear and show cause. The Bentonville Defendants are instructed to
serve this Order upon both the registered agent and the general counsel's office of

Prudential.

 

2 In fact, to the extent Plaintiffs complaint seeks wage loss damages, he should have
provided Defendants with a release to obtain his employment records at the time of his
Rule 26(a) initial disclosures. See the Initial Scheduling Order, Doc. 14 at paragraph 3,
which incorporates Schedule G of the required form of reporting on the parties Joint Rule
26(f) Report.
Case 5:19-cv-05014-TLB Document 86 Filed 10/15/20 Page 4 of 5 PagelD #: 957

The Bentonville Defendants also filed a Motion to Compel Discovery Responses
from Mr. Bates (Doc. 73). Plaintiff filed a Response in Opposition (Doc. 81). The Motion
is GRANTED, the time to object to any particular discovery request has expired, and Mr.
Bates is hereby DIRECTED to serve his responses to the Bentonville Defendants’
discovery requests on or before October 16, 2020.

The final motion before the Court is Plaintiff's Motion to Quash a subpoena served
by the Bentonville Defendants to Verizon (Doc. 75) and a Memorandum Brief in Support
(Doc. 76). The Bentonville Defendants filed a Response in Opposition (Doc. 78). As
discussed during the hearing, Plaintiffs Motion to Quash (Doc. 75) is GRANTED.
Instead, Plaintiff is directed to obtain and provide the following items to the Court for in
camera review: a full transcript of Dr. Larry Blum’s deposition taken on October 6, 2020;
a full video recording of the same deposition, if such a recording exists; and the complete
contents of any and all incoming and outgoing SMS/text messages and any other
messages via any method sent to or received from Dr. Blum’s cellular phone on October
5, 6, and 7, 2020.

Finally, to the extent that any of the motions before the Court contained requests
for fees or other sanctions, the Court DISMISSES those requests without prejudice. Any
party that believes it is entitled to fees or other sanctions should file a separate motion for
such and the Court will take it up.

In summary, Plaintiffs Motion for Extension of Time to Complete Discovery (Doc.
62) is DEEMED WITHDRAWN. The Court DEFERS RULING on the Bentonville

Defendants’ Motion to Compel Prudential (Doc. 70) and Motion to Compel J.B. Hunt (Doc.
Case 5:19-cv-05014-TLB Document 86 Filed 10/15/20 Page 5 of 5 PagelD #: 958

71). The Bentonville Defendants’ Motion to Compel discovery responses (Doc. 73) is
GRANTED. Plaintiff's Motion to Quash (Doc. 75) is also GRANTED.

Ya
IT IS SO ORDERED on this_|9- day of Octo ¢ 2020.

rl
7.)

y)

   
  

   
 
  
 

‘
a

 
